Citation Nr: 1018345	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1994.  He died in July 2004.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the Veteran's death.


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the metastatic malignant melanoma that caused the Veteran's 
death is etiologically related to exposure to the sun during 
active service.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination in this case, 
no further discussion of VCAA compliance is necessary.

Analysis 

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
malignant tumors become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related thereto.  In order to be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2009).

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  She claims that she 
first noticed a red spot on the Veteran's back within a 
couple of months after his discharge from active service.  
She contends that exposure to the sun during the Gulf War 
resulted in the Veteran developing melanoma, which was the 
cause of his death.

The death certificate discloses that the Veteran died in July 
2004 at the age of 53 of metastatic malignant melanoma.  No 
other condition was indicated as an immediate or contributory 
cause of death.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

The Board finds that service connection is warranted for the 
cause of the Veteran's death.  The evidence supporting the 
appellant's claim consists of medical evidence, her 
statements, and an assertion made by the Veteran prior to his 
death.  In August of 2000, the Veteran reported to a 
physician at a hospital that he had noted a mole on the left 
scapular area gradually increasing in size over the previous 
couple years, which had recently become much larger and 
irregular, with intermittent bleeding.  The physician 
examined the Veteran and found that he had a 1 1/2 centimeter 
nodular, pigmented irregular lesion over the left scapula 
with a second pigmented lesion in the left lower chest 
posteriorly.  The back lesion was excised which resulted in a 
5 millimeter melanoma that was Clark's level IV.  In March 
2004, the Veteran underwent an axillary node dissection for 
metastatic melanoma of the left axilla.  In May 2004, he was 
diagnosed and treated for stage IV malignant melanoma, which 
had metastasized in the liver and right anterior thorax.  In 
June 2004, the malignant melanoma had metastasized to the 
Veteran's brain, skin and common bile duct area.  The Veteran 
was hospitalized on July 18, 2004, and he expired on July [redacted], 
2004.

The appellant claims that within a couple of months after the 
Veteran's discharge from active service, she noticed a red 
spot on his back.  She says the Veteran was a very stubborn 
man and refused to go to a doctor.  She reports having seen 
the mole change in color and size over the years but the 
Veteran did not seek medical care until he developed a high 
temperature in 2000, when he first had a lesion excised and 
biopsied.  She reports that he was a fair skinned person but 
when he returned from the Persian Gulf she did not recognize 
him because he was dark from exposure to the sun.  

In February 2010 the Chief of Dermatology at a VA Medical 
Center provided an opinion concerning the claim.  The 
physician indicated that he reviewed the Veteran's treatment 
records.  He noted that the Veteran had served in Kuwait for 
more than 9 months where significant ultraviolet (UV) light 
exposure is likely.  He also observed that the appellant 
first noticed a red spot on the Veteran's back a few months 
after discharge from the Navy, and that a later biopsy of the 
lesion showed melanoma that ultimately metastasized.  

The physician explained that there is clear evidence in the 
literature that melanoma is related to UV light exposure.  It 
is felt to be a contributing factor or trigger in an 
individual who might be predisposed to developing melanoma 
because of genetic or cellular traits.  He stated that we do 
not know of the Veteran's UV exposure history prior to 
Kuwait.  Therefore, the physician opined that it is at least 
as likely as not that the melanoma which caused the Veteran's 
death is related to sun (UV light) exposure during his active 
service.  There is no medical opinion of record to the 
contrary.

After resolving all doubt in the appellant's favor, the Board 
finds that the preponderance of the evidence of record 
establishes that the melanoma that caused the Veteran's death 
was the result of his active service.  Thus, entitlement to 
service connection for the cause of the Veteran's death is 
established.


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


